Citation Nr: 0949029	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested 
by pain and numbness of the right hip and leg.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  On October 16, 2009, the 
Board issued a decision wherein the Veteran's claim was 
denied.  On its own motion, the Board will vacate the October 
16, 2009 decision.


FINDING OF FACT

A supplemental statement of the case was required but not 
provided prior to the issuance of an October 16, 2009, Board 
decision.


CONCLUSION OF LAW

The Veteran was denied due process by the issuance of the 
October 16, 2009, Board decision.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

On October 16, 2009, the Board denied the Veteran's claim of 
service connection for a disability manifested by pain and 
numbness of the right hip and leg based on the evidence 
before the Board.  Previously, on September 9, 2009, the 
Veteran was sent the most recent supplemental statement of 
the case (SSOC) from the Appeals Management Center (AMC).  
The Veteran was unrepresented at the time.  The AMC notified 
the Veteran that he had 30 days from the date of the letter 
to respond with additional comments or evidence.  The 
Veteran's recently appointed representative faxed a timely 
response to the AMC with comments and an indication that 
additional medical records were to follow by mail.  On 
October 15, 2009, the AMC received additional medical records 
created by Norman Regional Health System.  This evidence was 
not physically before the Board at the time of the October 
16, 2009, decision.

The medical records that were submitted to the AMC contain 
relevant evidence not previously of record.  Even though the 
AMC re-certified the case and transferred the claims file to 
the Board prior to the receipt of the evidence, the Veteran 
had been notified that he had 30 days to submit additional 
evidence and he accomplished this task.  Thus, due process 
called for the issuance of a SSOC.  This set of facts 
highlights the inconsistent outcomes that may occur in the 
application of the regulations regarding the receipt of 
evidence at or near the time period of when a case is 
certified to the Board from the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 
(2009).  In any case, the failure to address the newly 
submitted evidence, which was apparently received as timely 
filed by the AMC, and the failure to issue a SSOC is 
considered to be a denial of due process that warrants a 
vacatur of the Board's decision.  See 38 C.F.R. 
§ 20.904(a)(2).  Accordingly, the Board's October 16, 2009, 
decision should be vacated on these grounds.  The claim will 
be further discussed in the remand section below.


ORDER

The October 16, 2009, Board decision in the above captioned 
appeal is vacated.




REMAND

In light of the Board vacating the October 16, 2009, Board 
decision in the above captioned appeal, a remand is necessary 
so that the Veteran may be furnished a SSOC with 
consideration of the newly submitted evidence unless the 
benefit sought is granted by the AOJ.

In addition, the record reflects that Veteran has appointed a 
representative to aid him in the prosecution of the claim.  
However, an executed power of attorney has not yet been 
associated with the claims file.  On remand, the power of 
attorney should be made a part of the record.

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate the executed 
power of attorney with the claims file.  
If a power of attorney does not exist, 
allow the Veteran an opportunity to 
appoint a representative.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran and any duly-appointed 
representative with a SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.  The newly received 
evidence from Norman Regional must be 
addressed in the SSOC.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

